Citation Nr: 0514347	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  96-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's request 
to reopen his claim on the basis that new and material 
evidence had not been submitted.  

This matter was previously before the Board and denied in a 
May 1998 rating decision.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated January 1999, the Court vacated 
the Board's decision and remanded the matter to the Board for 
actions consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).


FINDINGS OF FACT

1.  By rating decision in September 1980, the RO denied 
reopening a claim for service connection for bilateral 
retinitis pigmentosa; the veteran did not appeal the RO's 
September 1980 rating decision.

2.  The evidence associated with the claims file subsequent 
to the September 1980 rating decision is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral retinitis pigmentosa.




CONCLUSIONS OF LAW

1.  The September 1980 decision that denied reopening of 
entitlement to service connection for bilateral retinitis 
pigmentosa is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the September 
1980 rating decision is not new and material, and the claim 
for service connection for bilateral retinitis pigmentosa has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decisions in July 
and September 1999, it is determined that he is not 
prejudiced by such failure.  

In August 2001, the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was informed 
that he had one year to submit information.  The appellant 
was told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA treatment records 
were added to the file.  In January and December 2002 the 
veteran underwent VA examinations.  The Board remanded the 
appeal in July 2003 for Social Security Administration 
records as well as other development.  Supplemental 
statements of the case were issued in February 2004 and 
January 2005.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

New and material evidence

The veteran's claim for service connection for bilateral 
retinitis pigmentosa was denied by the RO in a September 1980 
rating decision.  Subsequently, in November 1995, the 
veteran's request to reopen his claim for service connection 
for bilateral retinitis pigmentosa was administratively 
denied as he failed to submit the requested new and material 
evidence within the time frame provided; the veteran filed a 
timely appeal with respect to the November 1995 
administrative denial.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The record at the time of the September 1980 rating decision 
consisted of the following:

Service medical records which show an October 1963 entrance 
examination finding pes planus and defective vision which was 
not disqualifying.  An examination conducted at Walter Reed 
Army Hospital in June 1964 found that the veteran's father 
and uncle were "almost blind".  The veteran had decreased 
vision especially at night for 10 years.  He had two 
prescription changes in service, but his vision continued to 
get worse.  In March 1964 at the U.S. Naval Hospital at 
Portsmouth, Virginia, marked contraction of the field vision 
bilaterally was found.  The diagnosis was retinitis 
pigmentosa, and it was stated that this was a hereditary 
disorder.  The separation examination in July 1964 found 
retinitis pigmentosa, bilateral (genetically determined) and 
no other defects.  The Medical Board stated that the 
condition existed prior to service and was not aggravated by 
service.
 
The veteran filed his initial claim for service connection 
for an eye disability in July 1980.  In reporting the nature 
of the disorder for which the claim was made, the veteran 
noted "Eyes."  In response to a request for information 
about treatment he had had at civilian medical facilities, 
the veteran replied "nothing to do but had glasses made."

An August 1980 note from T.P., M.D., indicated that the 
veteran had retinitis pigmentosa and had a field of vision of 
less than 20 degrees on each side and was legally blind.

Evidence received since the September 1980 rating decision 
consists of the following:

A December 1980 letter from T.D.P., to the RO indicated the 
veteran suffered from retinitis pigmentosa, as well as from 
progressive degeneration of his vision over the years.  The 
letter further indicates the veteran had corrected vision of 
20/40 in the right eye, corrected vision of 20/50 2+ in the 
left eye, and near acuity of Jaeger 7; but, in spite of his 
seemingly good distant vision, the veteran was deemed legally 
blind because his field of vision was less than 20 percent.  
The letter further describes the status of the veteran's eye 
condition and sight situation; however, this letter fails to 
provide any link between the veteran's eye disorder and his 
period of active service, and thus, it does not constitute 
evidence which would change the previous decision on the 
merits.

Medical records from the VA Medical Center in Cincinnati, 
Ohio, for the period including September 1990 to April 1991 
indicate the veteran was examined and treated for various 
health problems, including but not limited to arthritis in 
both knees, earache, hives, heart problems, cataracts, and a 
history of retinitis pigmentosa.  With respect to the 
cataracts and retinitis pigmentosa, the records basically 
describe the status of the conditions and the treatment the 
veteran received for such conditions.  However, the records 
do not provide any indication that the veteran's eye 
disorders were incurred in or aggravated by his period of 
active service.  As such, these records do not provide any 
evidence which would change the previous decision on the 
merits.

Medical records from a VA Medical Center in Mountain Home, 
Tennessee, dated in August 1991 indicate the veteran 
exhibited an advance stage of retinitis pigmentosa, with 
posterior subcapsular cataracts in both axial planes.  These 
records also provide a detailed description of the status of 
the veteran's eye disorders; however, the records neither 
contain a discussion as to the etiology of the veteran's eye 
disorders, nor provide any indication that such eye disorders 
were incurred in or aggravated by his period of active 
service.  As such, these records do not provide any evidence 
which would change the previous decision on the merits.

An October 1991 VA examination report under the diagnosis 
section, directs the reader to refer to notes from an eye 
clinic.  These eye clinic notes are the medical records 
discussed above dated in August 1991.  The examination report 
does not provide any additional information which would be 
material to the current claim on appeal.

In correspondence to the RO, the veteran and his 
representative indicated that the veteran's eye disability 
was related to his period of active service.  Specifically, 
in his December 1995 notice of disagreement, the veteran 
indicated that his bilateral retinitis pigmentosa was 
aggravated during his period of active service as he was 
exposed to tear gas exercises during his basic training.  In 
this regard, the Board finds that, even assuming the 
credibility of the statements by the veteran and his 
representative, these statements are not probative of the 
ultimate issue in this case, i.e., whether bilateral 
retinitis pigmentosa was incurred in or aggravated during the 
veteran's period of service, because neither the veteran nor 
his representative possess the medical training and expertise 
to offer a medical opinion; (it is the province of trained 
health care professionals to enter conclusions that require 
medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994)).  As the questions of whether the veteran's bilateral 
retinitis pigmentosa existed prior to service or was 
aggravated therein are medical questions, laypersons are not 
competent to render a probative opinion with respect to those 
questions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Hence, where as here, the resolution of an issue 
turns on a medical matter, lay evidence, without more, can 
never serve as a predicate upon which to reopen the 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).

VA treatment records dated November 1994 to November 2001 
show treatment for the veteran's retinitis pigmentosa.

Correspondence from the veteran dated in January 1998 in 
which he indicates that even though he had his condition 
prior to service he was treated while in the service because 
his condition worsened and he also believed that tear gas he 
was exposed to while in the military aggravated his 
condition.

A January 2002 VA examination in which the veteran reported 
that he had good vision until he entered the army and was put 
in the "gas chamber".  The veteran denied any family 
history of consanguinity.  The veteran indicated that he was 
adopted by his maternal grandmother, but did know some 
history of his parents.  The examiner noted that the C-file 
indicated that the veteran reported that his father and uncle 
had retinitis pigmentosa and his father was legally blind.

After the examination, the examiner indicated that retinitis 
pigmentosa was known to be most commonly a hereditary and 
progressive disorder causing severe visual loss.  The 
Humphrey visual field was obtained and showed severe 
constrictions of the fields in both eyes.  The examiner 
opined that while there was a remote possibility that there 
was some connection between the veteran's military service 
and his eye disease, it was more likely that the veteran had 
hereditary bilateral retinitis pigmentosa, and this 
represented the natural progression of the disease.

A VA examination dated in December 2002 showed a diagnosis of 
retinitis pigmentosa, stable.  The examiner opined that there 
was no evidence to prove or disprove whether the veteran's 
exposure to gas chamber in a trainee exercise used during his 
service worsened his retinitis pigmentosa or not; his current 
findings were consistent with the natural progression of 
retinitis pigmentosa.  

VA treatment records dated December 2001 to December 2003 
show treatment for the veteran's retinitis pigmentosa.

Social Security Administration records received in March 2004 
show a diagnosis of retinitis pigmentosa, early cataracts, 
and statutory blindness.  

Included in the Social Security records was a letter from 
F.B., M.D., indicating that the veteran underwent a complete 
ocular examination in July 1980.  It was noted that the 
veteran had a long history of night blindness and had been 
told in the past that he had retinitis pigmentosa.  The 
diagnosis was retinitis pigmentosa and early cataracts.  
Another statement in the records from B.W.M., O.D., dated in 
May 1978 indicated that the veteran was suffering with an 
inherited eye deformity known as retinitis pigmentosa.  It 
was noted that this was a progressive, incurable eye disease, 
which worsened, as a patient got older.  

There is no additional medical evidence since the September 
1980 rating decision concerning the veteran's retinitis 
pigmentosa showing a nexus to service.  The evidence received 
after the September 1980 rating decision is merely cumulative 
of evidence previously of record in that it shows that the 
veteran developed retinitis pigmentosa prior to service and 
that it was a hereditary disease consistent with examinations 
showing findings consistent with the natural progression of 
the disease.  What was missing at the time of the September 
1980 rating decision and what is missing now, is competent 
medical evidence linking his retinitis pigmentosa to service 
or showing that his retinitis pigmentosa was aggravated 
beyond the natural progression of the disease due to tear gas 
exposure in service.

When the veteran submitted his claim in 1980, the medical 
evidence demonstrated that the veteran was separated from 
service as a result of retinitis pigmentosa.  In support of 
his claim, the veteran contended that he did not have 
retinitis pigmentosa before service, but rather, he had 
merely obtained eyeglasses before service.  As the evidence 
added to the record shows that the veteran has retinitis 
pgmentosa and the veteran again contends that he did not have 
retinitis pigmentosa before service, his attempt to reopen 
the claim fails because the evidence is cumulative and 
redundant. 

Therefore, the evidence submitted is not "new and material" 
as contemplated in the relevant law, regulations, and case 
law, and does not provide a basis to reopen the veteran's 
claim of service connection for bilateral retinitis 
pigmentosa.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for bilateral retinitis 
pigmentosa, the benefit sought on appeal is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


